Citation Nr: 1212999	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-13 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension of the delimiting date beyond October 13, 2009, for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1969.  The appellant is his spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a decisional letter by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

They testified at a hearing at the RO in Oakland, California, the state of their residence, in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.

The issue of entitlement to DEA benefits prior to April 28, 2009 was raised by the appellant during her hearing, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO in the first instance).

But as for the claim that is before the Board, it has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002) based on financial hardship - and, specifically, because of a lien on their home.

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) (West 2002); 38 C.F.R. § 21.3021(a)(3)(i) (2011). 

Under the rule regarding the payment of educational assistance benefits to a Veteran's spouse under Title 38 of the U.S. Code, Chapter 35, the beginning date of eligibility for a spouse of a Veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1) (West 2002); 38 C.F.R. § 21.3046(a) (2011). 

Educational assistance shall not exceed 10 years after one of the following last occurs:  (A) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (B) The date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; (C) The date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C. § 3512(b)(1) (West 2002); 38 C.F.R. § 21.3021(a) (2011).

In Ozer v. Principi, 14 Vet. App. 257 (2001), the United States Court of Appeals for Veterans Claims (Court/CAVC) indicated 38 U.S.C.A. § 3512(b)(1) determined the eligibility period for spouses and surviving spouses.  This subsection, as mentioned, states that the eligibility period ends 10 years after whichever of three events occurs last.  The Court surmised that the finding that the Veteran has a total 
service-connected disability permanent in nature could never be the last of these three events since the other two events are post-mortem.  For those spouses whose eligibility had been determined on the basis that the Veteran had a total 
service-connected disability permanent in nature, the Court's decision has the effect of ending delimiting dates provided that there is still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis.  The Court invalidated the 10-year limitation provided under 38 C.F.R. § 21.3046(c).  In this case, since the appellant's eligibility was determined in April 2009, the provisions of Public Law (PL) 107-103 apply to her case; therefore, she was given a 10-year delimiting period.  

Public Law 107-103 also provides a special saving provision, whereby such spouses would not have a set delimiting date unless they apply for a change of program.  However, that provision only applies to those Chapter 35 spouses who were granted benefits under the Ozer decision.  Since the appellant is ineligible for DEA benefits under Ozer, that saving provision is inapplicable in this case. 

Consequently, having submitted her application for DEA benefits in April 2009, the RO informed the appellant that eligibility to DEA was established effective October 3, 1999, which was the most-favorable date for her claim.  Therefore, she had until October 3, 2009 (10 years later) to use her Chapter 35 benefits.  VA paid her educational expenses from April 28, 2009 to October 13, 2009.  The Muscogee RO noted that a part of the period of study had started before October 3, 2009, and therefore, it paid for the entire period of study ending on October 13, 2009.

The period of DEA eligibility may be extended only as provided in paragraph (d) of 38 C.F.R. § 21.3046 or 38 C.F.R. § 21.3047.  As pertinent here, under 38 C.F.R. § 21.3047(a)(1), an eligible spouse shall be granted an extension of the applicable period of eligibility as otherwise determined by section 21.3046 provided the spouse:  (i) applies for the extension within the appropriate time limit; (ii) was prevented from initiating or completing the chosen program of education within the otherwise applicable period of eligibility because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse or surviving spouse; (iii) provides VA with any requested evidence tending to show that the requirements of (ii) have been met, and (iv) is otherwise eligible for payment of educational assistance for the training pursuant to the provisions of Chapter 35, Title 38, of the United States Code.  38 C.F.R. § 21.3047 (2011).  Application for an extension must be made within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is latest.  38 U.S.C.A. § 3512(b) (2) (West 2002).  The appellant filed a timely request for extension in June 2009 within the delimiting period.  

The appellant is seeking an extension of the delimiting date for payment of her DEA benefits beyond October 13, 2009 due to having to care for a disabled son and husband.  The appellant's son was born in October 1990 and underwent total anomalous pulmonary venous return (TAPVR) surgery that same month.  She also points out that she additionally had to care for her husband-Veteran who himself is totally disabled on account of posttraumatic stress disorder (PTSD) and other medical conditions.  She maintains that, due to these medical conditions and their urgent needs for her constant care, she had to wait until her son turned 18, in 1998, to enroll in college.

The Board agrees with the appellant as she testified during her hearing that the disabilities mentioned affecting her son and husband, preventing her from participating in an educational program, need not be her own disabilities.  The only limitation in the pertinent regulation, 38 C.F.R. § 21.3047(a)(1)(ii), is that the disability preventing her from initiating or completing the chosen program of education cannot be due to willful misconduct on the part of her or her husband, which also clearly is not the case here.


The Board has reviewed her son's medical statements that she submitted.  However, these records do not evidence that her son had a serious medical condition from October 1999 to April 2009.  Her husband testified during their recent hearing, however, that his medical condition is so severe that he will soon be confined to a wheelchair.  She has not submitted any evidence regarding her husband's disability, and his claims file is not currently a part of the record on appeal before the Board.  She should be provided opportunity to present sufficient evidence to validate her claim that she has been "prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period" due to the physical or mental disabilities of her husband and/or son from October 1999 to April 2009.  See 38 C.F.R. § 21.3047(a)(1)(ii) (2011).  To this end, her husband should be provided opportunity to release his claims file from the Oakland, California RO to the Muskogee, Oklahoma, RO to assist his spouse in establishing her claim or to himself provide additional treatment records showing his disability during this specific time period at issue.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The appellant should submit any treatment records or opinions regarding her son, especially those records from October 1999 to April 2009 that would show the severity of his medical condition during that period.

2.  Also, with the Veteran's permission, obtain his claims file to gain access to the records contained in it discussing the severity of his medical condition during this same time period from October 1999 to April 2009.  He also is invited to identify and/or submit any records in his personal possession addressing his level of disability during this relevant time period at issue.

3.  Then readjudicate the claim.  If the claim continues to be denied, send the appellant a supplemental statement of the case and give her time to respond to it before returning the file to the Board for further appellate consideration of the claim. 

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

